Citation Nr: 1513095	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-48 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from July 1, 2009 to April 9, 2013. 

2.  Entitlement to a disability rating in excess of 50 percent for PTSD from April 9, 2013 to August 14, 2014.

3.  Entitlement to a disability rating in excess of 70 percent for PTSD since August 14, 2014.

4.  Entitlement to a total disability evaluation due to individual unemployability resulting from service connected disability (TDIU).

5.  Entitlement to service connection for valvular heart disease with mitral insufficiency.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION


The Veteran served from April 1970 to July 1973. 

The rating claims are before the Board on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In July 2013, the Board denied the claim for a higher rating for PTSD.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In February 2014, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the July 2013 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.  In June 2014, the Board remanded the claims for further development consistent with the Court's order.

In a rating decision of December 2014, the AOJ assigned a 70 percent disability rating for the service connected PTSD effective August 14, 2014.  

The Veteran also filed a timely notice of disagreement with an October 2014 rating decision that denied service connection for valvular heart disease with mitral insufficiency.  This issue along with the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From July 1, 2009, to April 9, 2013, the service connected PTSD is shown to be productive of symptomatology that more nearly approximates a disability picture of occupational and social impairment with reduced reliability as manifested by forgetfulness, flashbacks, near constant anxiety, intrusive thoughts, problems with memory, isolative tendencies, avoidance tendencies, irritability, claustrophobia, and sleeping problems, with assigned Global Assessment of Functioning (GAF) score of 50-56.  

2.  From July 1, 2009 to August 14, 2014, PTSD is not shown to be productive of symptomatology that more nearly approximates a picture of occupational and social impairment with deficiencies in most areas.

3.  From August 14, 2014, PTSD is not productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  PTSD is 50 percent disabling effective July 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an evaluation in excess of 50 percent for PTSD from July 1, 2009 to August 14, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an evaluation in excess of 70 percent for PTSD from August 14, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

All available service treatment records, Social Security Administration (SSA) records, private treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not identified any outstanding private or VA treatment records that are pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.   The Board notes that in a deferred rating of March 2015 pertaining to the issue of service connection for a heart disability, the AOJ states that SSA records should be obtained.  The Board has reviewed the record and there is no indication that the SSA records which have been associated with the claim file are incomplete or that there are any additional SSA records to be obtained.  Therefore, at this point there is no indication that there are outstanding records which must be obtained.  

VA examinations were conducted in July 2009, June 2011, and August 2014.  In each case, the evidence of record was reviewed and a history was elicited from the Veteran.  The reports stated the current level of severity of the Veteran's mental health symptoms, and are adequate for purposes of rating his disability.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board notes that the in February 2014 the Court vacated the Board decision of July 2013 based, in part, on the JMR's argument that the April 2013 VA examination was inadequate.  As that examination was found to be inadequate, it will not be considered in the decision below.  

There was substantial compliance with the February 2013 and June 2014 remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Criteria and Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 30 percent disability rating is assigned for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Factual Background

On July 1, 2009, the Veteran underwent a VA mental disorders examination.  His history of claustrophobia, anxiety and panic attacks after becoming stuck in an aircraft air intake during his period of active service was noted and discussed.  He denied psychiatric hospitalization or psychiatric medication, suicidal ideation and homicidal ideation.  There was no history of substance abuse or legal difficulties. He was not receiving regular mental health treatment. 

His wife of almost 33 years was present during the examination.  The Veteran reported a "good" relationship with their adult daughter.  He no longer worked because of back pain; however, he was able to fulfill his responsibilities while he was working. 

The Veteran's primary symptoms included claustrophobia and panic.  He was anxious during the interview, and requested that the door to the examination room remain open.  His speech, insight and judgment were intact and unremarkable.  The Veteran reported "only occasional forgetfulness."  His mood and affect were initially guarded, but the Veteran became more comfortable during the interview.  Cognitive function testing was normal.  He denied hallucinations, paranoia, obsessive behavior, and other similar symptoms.  His mood was overall "not bad" but he did become anxious when thinking about his trauma.  His activities of daily living were largely unaffected; however, when riding in a car, the Veteran had to drive or ride as a passenger in the front seat.  He could not use an elevator, fly in a plane, or ride in the back seat of a car. In order to get to the interview, he had used the stairs to get to the 8th floor.  He had no chronic depressive symptoms except some insomnia and fatigue.  The Veteran stated that he "made the best of things."  He had "occasional" panic attacks.  Exposure to certain stimuli caused flashbacks.  These episodes occurred on an "occasional" basis; however, the Veteran reported symptoms of flashback and panic during the interview. 

He had distressing thoughts every day, and nightmares 1 to 2 times a month.  He avoided activities and conversations that would cause him to recall his trauma.  He had feelings of detachment from others, avoided crowds, and displayed other symptoms of hyperarousal, such as hypervigilance and hyperstartle.  The examiner diagnosed PTSD and assigned a GAF score of 50, indicative of serious symptoms. 

A private mental health evaluation dated in November 2010 documents a long history of anxiety, claustrophobia and recurrent flashbacks.  The Veteran avoided all triggers, such as elevators and tunnels.  He also stated that he had "poor concentration, irritability, poor sleep" which caused "significant distress and [impairment], inability to function ..." The Veteran denied suicidal ideation, psychosis and mania.  Recurrent flashbacks, intrusive thoughts, nightmares, and anxiety continued.  Although "frequent irritability and motivation" had improved, the Veteran often felt "overwhelmed." 

Apart from recurrent flashbacks and anxiety, the Veteran's mental status examination was essentially normal.  His attention span and concentration were described as "fair."  Judgment and insight were intact.  The examiner diagnosed PTSD and assigned a GAF score of "55-56."  The physician recommended medication and group treatment at a VA facility, which the Veteran declined, stating that he wanted to try counseling first. 

The Veteran began receiving VA mental health treatment in December 2010.  Current symptoms included avoidance of triggers, such as elevators and fast-food drive-through windows, nightmares, anxiety, and subjective loss of concentration and memory.  His mental status examination was otherwise normal.  A GAF score of 51 was assigned. 

In January 2011, the Veteran stated to his VA treatment provider that he tried to avoid situations that would trigger his anxiety as much as possible.  Despite this, he had insomnia, nightmares, and fairly constant anxiety.  He experienced "high anxiety" when confronted with a reminder of his military trauma.  He had a good relationship with his family.  He was unemployed as a result of a nonservice-connected back disorder.  He had no legal difficulties.  A GAF score of 52 was assigned. 

In February 2011, the Veteran indicated that he was angry about the rating assigned to his service-connected PTSD, and felt that service connection should have been awarded many years prior.  His treatment provider stated that the Veteran had trouble with anger and anxiety, although the Veteran declined group therapy. 

In March 2011, the Veteran was "mildly hostile at times."  He felt that counseling had not helped him.  He continued to decline group therapy, medication, or a residential PTSD program.  He wanted to be taught coping skills.  He had intrusive thoughts and nightmares about his military trauma.  These occurred on a regular basis.  The Veteran stated that he was having a bad day, and left the session early. 

Similar symptoms were noted in clinical notes dated in May 2011 and June 2011.  In July 2011, the Veteran stated that he had increased anxiety during his sessions, because the hall was gray which reminded him of being stuck in the jet intake during service.  He requested that the door be kept open as a result of his claustrophobia. 

The Veteran underwent another VA examination in June 2011.  He was receiving VA mental health treatment, but refused psychiatric medication.  He reported an episode of "road rage" on his way to the examination.  His relationship with his wife was stable.  His current psychosocial functional status was "about the same level as the [July 2009 VA examination]."  Although the Veteran maintained that his affect was "blunted," the examiner described it as variable.  There was no change in mental status from the previous examination.  The Veteran did report a "poor quality of sleep with only 4 hours total at a time."  He had at least one panic attack per week, triggered by such activities as going through a fast-food drive through, or having to be the passenger in a car instead of the driver.  In December 2010, a panic attack was triggered by a need to obtain a head CT scan. 

The Veteran related that while he was employed as a substance abuse counselor, he could not get onto elevators with clients.  This was both distressing and disruptive to his work.

He reported some short-term memory problems, such as recently forgetting to pick up his wife and difficulty remembering names.  Flashbacks occurred almost every day, including during the interview.  The examiner found that the Veteran's level of functioning was essentially unchanged from his 2009 VA examination, and assigned a GAF score of 50. 

VA treatment records dated throughout 2011 and 2012 show that his baseline symptoms were essentially unchanged.  The Veteran continued to report chronic anxiety and claustrophobia, as well as irritability with a neighbor and anger about the length of time necessary to adjudicate the present appeal.  He continued to request that the door remain open during his therapy sessions.  He had instructed his wife to cremate his body upon his death and scatter his ashes in the open, as he did could not bear to think of his body in a coffin.  He did not think his symptoms would ever go away. 

In December 2012, the Veteran's representative stated that the Veteran "cannot be in an office with a closed door," that he "obsessively counts steps and plans exits ... fled an MRI for his back" and is "prone to panic attacks as the MRI incident shows." 

On April 9, 2013, the Veteran underwent a VA mental disorders examination.  The examiner diagnosed PTSD, dysthymic disorder, generalized anxiety disorder, obsessive-compulsive disorder, and panic disorder, and stated that it was not possible to differentiate which symptoms were attributable to each diagnosis.  During the diagnostic interview, the Veteran stated that he still had a good relationship with his wife.  He was able to share his feelings about his military trauma with her and she was very supportive of him.  He also had a good relationship with his daughter, father and siblings.  However, he did not have any friends, and preferred to be alone.  

There were certain limitations on his activities, particularly those related to travel.  The Veteran always had to have an "escape route," no matter where he was.  He continued to receive VA mental health treatment, but refused medications.  There was no history of substance abuse or legal difficulties.  His symptoms included depressed mood; anxiety; paranoia; panic attacks more than once a week; chronic sleep impairment; mild memory loss; impairment of short- and long-term memory; memory loss for names of close relatives, own occupation, or own name; difficulty understanding complex commands; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances.  

During the interview, the Veteran required that the door remain open.  Intrusive thoughts about his military trauma occurred every day, and nightmares occurred almost every night.  He did not venture far from home on his own, and felt it necessary to be accompanied by his wife.  He did have some financial strain.  The Veteran displayed claustrophobia secondary to his PTSD.  He felt that he had been "deteriorating," and he did not know how to stop this process.

The examiner found that the Veteran's symptoms were productive of reduced reliability and productivity.  It was impossible to determine current occupational functioning since the Veteran did not have a job.  However, were the Veteran to attempt to return to the workforce, he would "experience a severe level of occupational impairment due to severe symptoms of PTSD."  There was "mild" impairment in family relationships and "severe" impairment in social relationships, with no friends.  There was "severe impairment in thinking with severe memory loss."  There was "moderate" impairment in mood.  The Veteran had difficulty completing tasks at home as a result of his depression.  A GAF score of 45, indicative of serious symptoms, was assigned.

In the recent Joint Motion, the parties agreed that the most recent VA mental disorders examination, conducted in April 2013, is inadequate for rating purposes due to certain deficiencies.  In light of the significant deficiencies in this examination report, the Board affords it little probative value with respect to the findings of the examination.  However, to the extent that the examination documents and describes the Veteran's symptoms it does have probative value.  

VA treatment records of June 2014 show the Veteran's thought process and motor activity were within normal limits.  Judgement and insight were seemingly intact.  Records also show he endorsed symptoms of disturbing memories, nightmares, relieving the stressful experiences, irritability, problems sleeping, difficulty with concentration and hypervigilance.  

A. Evaluation From July 1, 2009, to April 9, 2013

After a careful review of the evidence, the Board finds that the Veteran's symptoms more nearly approximate a 50 percent disability rating from July 1, 2009 to April 9, 2003.  Indeed, the evidence supports a finding of serious symptomatology as reflected by GAF scores of 50 and 51, and notations of nearly constant state of anxiety.  The Veteran's symptoms, including flashbacks, forgetfulness, irritability, intrusive thoughts, nightmares, a fairly continuous state of anxiety, and claustrophobia.  He also reported avoidance and isolative tendencies.  These symptoms are certainly limiting.  The Board acknowledges that these symptoms were not of the same severity throughout the entire period from July 1, 2009 to April 9, 2003; however, the overall picture most closely approximates that of a 50 percent disability rating.  

B.  Evaluation in excess of 50 percent prior to August 14, 2014

The assignment of a 50 percent disability rating for the period from July 1, 2009 to April 9, 2003 now creates a uniform rating from July 1, 2009 to August 14, 2014, the date the 70 percent disability rating is in effect.  Therefore, the Board will consider whether the Veteran is entitled to a disability rating in excess of 50 percent at any time prior to August 14, 2014.   

After a careful review of the record, the Board finds that an evaluation in excess of 50 percent is not warranted for the period prior to August 14, 2014.   That is, the evidence does not show that the Veteran has occupational and social impairment with deficiencies in most area prior to August 14, 2014.  On the contrary, during examination in July 2009, the Veteran denied suicidal and homicidal ideation.  He also denied suicidal ideations during the November 2010 private mental health examination.  

The record reflects that the Veteran had problems being in an elevator with others, the inability to be in an office with a closed door, and that that he obsessively counts steps and plans exits, the record prior to August 14, 2014 does not show that these symptoms, combined with other symptoms associated with his PTSD resulted in occupational and social impairment with deficiencies in most areas.  On the contrary, VA treatment records in June 2014 show that his through process and motor activity were within normal limits with seemingly intact judgment and insight.  While he endorsed symptoms of disturbing memories, nightmares, irritability, problems sleeping, problems concentrating, and hypervigilance, the record does not show that he had intermittently illogical, obscure, or irrelevant speech. 

Despite reports symptoms of claustrophobia and panic and an initial guarded mood and affect during examination in July 2009, the Veteran became more comfortable during the interview.   Subsequent records show complaints of claustrophobia, but there is no indication that these symptoms were so continuous as to affect his ability to function independently, appropriately, and effectively.  While the June 2011 notes that the Veteran continued to have panic attacks, the frequency of these attacks was once per week and triggered by activities such as going a fast food drive through or being the passenger in a car rather than the driver.  Moreover, while he could not get into elevators with clients and had some short term memory problems, he remained employed as a substance abuse counselor.  

While the Veteran reported in March 2011 that he felt "mildly hostile at times" and that counseling had not helped, he sought to be taught coping skills.  Moreover, during examination in July 2009, the Veteran denied hallucinations, paranoia, and obsessive behavior.  He also denied psychoses and mania during a private November 2010 mental health evaluation.  

There is nothing to suggest that he neglected his personal appearance and hygiene.  With respect to his ability to adapt to stressful circumstances, he reported that he "made the best of things" during the July 2009 examination that despite his reports insomnia and fatigue.  Moreover, despite reports of feeling overwhelmed in November 2010, it was noted that his frequent irritability and motivation had improved.  

With respect to his ability to establish and maintain effective relationships, the record shows the Veteran had a good relationship with his wife of over 30 years, as well as his daughter and grandchild.  Moreover, the objective evidence does not reflect any severe occupational impairment due to his PTSD. The Veteran also reported feeling very uncomfortable in crowds, traffic jams, and other enclosed spaces such as elevators.  In fact, he had gone to great lengths to avoid riding in an elevator.  However, there is no indication that these symptoms impacted the Veteran's functioning in such a way as to constitute deficiencies in most areas.  He apparently continued to drive and interact with other members of the community, and his inability to ride in elevators or go into enclosed spaces does not appear to have otherwise limited his ability to engage with others albeit in a limited capacity. 

The nature of the Veteran's symptoms is reflected in the assigned GAF scores.  The July 2009 VA examiner assigned a GAF of 50, indicative of serious symptomatology, the other GAF scores recorded during this period of time range between 51 and 56, which are consistent with moderate symptoms.  Therefore, the GAF scores do not support a 70 percent disability rating.  

Thus, while the evidence supports a 50 percent disability rating, they do not raise to the level of social and occupational impairment with deficiencies in most areas or total social and occupational impairment as contemplated by a rating in excess of 50 percent.   

C. From August 14, 2014

The Veteran underwent a new VA examination in August 14, 2014.  During the diagnostic interview, the Veteran stated that his marriage of 38 years to his wife was going well.  He also had a good relationship with his daughter and the rest of his family.  While he reported having a few friends he reported not spending much time with them. He preferred to spend time with his wife, daughter and granddaughter. 

In his free time, he likes to fish; and he and his wife like to go on rides. He is not really able to keep up with his household chores.  He reported his wife continues to work and she reported that the Veteran does well as long as he is free to move around.  He does not belong to any clubs.  The examiner described the Veteran's social impairment as severe, marked by only associating with his wife, daughter, and granddaughter. He is almost incapable of leaving the house on his own.

Regarding occupational impairment, the examiner described the Veteran to have a severe occupational impairment marked by inability to feel tied down to a schedule or to expectations of others.   He continued to receive VA mental health treatment, but did not take any medications.  There was no history of substance abuse or legal difficulties.  His symptoms included irritable behavior; hypervigilance; exaggerated startle response; problems with concentration; feelings of detachment; depressed mood; anxiety; paranoia; panic attacks more than once a week; chronic sleep impairment; impaired abstract thinking; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; and obsessional rituals which interfere with routine activities.  

The examiner noted the Veteran arrived early and was casually and neatly dressed in season appropriate clothing. He was clean and impeccably groomed.  There were no unusual movements noted and eye contact was good. The Veteran's thought process was linear and goal oriented.  His thought content was consistent with the topic. However, he was distracted by a thunderstorm happening outside and was disturbed by the fact the examiner's tea bottle was not placed squarely on the table.  He was alert and oriented in all spheres.  Speech was sporadic, normal in rate and volume.  He had a guarded affect which was somewhat sad.  There were no delusions or hallucinations.  

In the examiner's opinion, the Veteran's symptoms are consistent with a diagnosis of PTSD in the moderate range.  

Since August 12, 2014, the criteria for a disability rating in excess of 70 percent are not met, as there are no symptoms analogous to total occupational and social impairment with deficiencies in most areas.  Although the Veteran reported having no friends, he has good relationships with almost all of his immediate family members, and stays in close contact with them.  His wife is supportive of him.  Although his symptoms are limiting, he is able to engage in activities of daily living, with certain accommodations for his symptoms. Indeed, as noted, the examiner described the social and occupational impairment as severe, but not total. Moreover, no suicidal or homicidal thoughts or intent were noted.  The Veteran was also able to maintain impeccable grooming.  His speech was normal.  Finally, his thought process was noted to be normal.  In sum, while severely impaired, the evidence does not show total social and occupational impairment.  

Since August 14, 2014 the evidence reflects symptoms most closely approximating occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  A disability evaluation in excess of 70 percent for PTSD since August 14, 2014, is not warranted.

D. Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Veteran was has not been hospitalized for his symptoms.  The Veteran is retired as a result of a nonservice-connected back disorder.  The symptoms of the Veteran's PTSD are accurately reflected by the schedular criteria.  There is no evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, and referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16.


ORDER

For the period from July 1, 2009, to April 9, 2013, entitlement to a 50 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to an evaluation in excess of 50 percent for PTSD from July 1, 2009 to August 14, 2014 is denied.

Entitlement to an evaluation in excess of 70 percent from August 14, 2014, is denied.


REMAND

Total Disability Evaluation Due to Individual Unemployability

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  While the record reflects that the Veteran is unemployable as a result of a nonservice connected back disability, the record also reflects that his service-connected PTSD may also significantly impact his ability to work.  In this regard, the Veteran's most recent VA examination notes that he has difficulty establishing and maintaining effective work and social relationships.  While he has bachelor's and master's degrees has worked as a mental health counselor in the past, he left his work because he "couldn't handle it."  The examiner noted that he had an inability to feel tied down to a schedule or expectations of others.  It was also noted that he had panic attacks at work and only lasted in his job as a mental health counselor for 18 months after receiving his master degree having last worked around 1997.  On remand, the Veteran should be afforded a new examination to ascertain whether he is unemployable as a result of his PTSD.  

Valvular Heart Disease with Mitral Insufficiency

In an October 2014 rating decision, the Veteran was denied service connection for valvular heart disease with mitral insufficiency.  In November 2014, the Veteran disagreed with the October 2014 RO decision.

As the Veteran has not been provided a statement of the case in response to the November 2014 notice of disagreement, a remand is required for the issuance of a statement of the case on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the Appeals Management Center (AMC) for the following action:

1.  The AOJ should issue a statement of the case to the appellant and his representative on the issues of service connection for valvular heart disease with mitral insufficiency.  He should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  If the Veteran perfects an appeal with respect to this matter, the AOJ should ensure that any indicated development is completed before the case is returned to the Board.

3.  The AOJ should provide the Veteran with appropriate VCAA notice on the claim for TDIU and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.  

4.  Arrange for the Veteran to undergo an examination by a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should describe in detail the effect that the Veteran's service-connected PTSD has on his ability to function in a workplace setting.  
The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

5.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal. The claim TDIU should be adjudicated.  If the TDIU remains denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


